UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1446



T. JAMES ANDERSON, JR.,

                                              Plaintiff - Appellant,

          versus


ERIE INSURANCE COMPANY; ROBERT VAN SCHAIK;
UNION BAPTIST CHURCH, INCORPORATED; ELIZABETH
WATSON, Adjuster,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
3442-AMD)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. James Anderson, Jr., Appellant Pro Se. Charles Elliott Wilson,
Jr., MCCARTHY, WILSON & ETHRIDGE, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     T. James Anderson, Jr., appeals the district court’s order

dismissing without prejudice his civil rights action.        We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Anderson v. Erie Insurance Co., No. CA-00-

3442-AMD (D. Md. Feb. 28, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2